Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 30, 1999 (People v Brown, 264 AD2d 528, Iv denied 94 NY2d 820, cert denied 531 US 1069), affirming a judgment of the County Court, Nassau County, rendered November 13, 1996.Ordered that the application is denied.The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Feuerstein, J.P., S. Miller, Friedmann and McGinity, JJ., concur.